Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-4, 6-10, 12, 16, 17, 19, 20 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 11/24/2020 and 1/31/2022 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0089032 A1 to Agarwal et al. (hereinafter “Agarwal”) in view of US 2007/0201490 A1 to Mahamuni (hereinafter “Mahamuni”) and US 2015/0043335 A1 to Testicioglu et al. (hereinafter “Testicioglu”)

Regarding Claim 1, Agarwal teaches A method for configuring a network path, the method being performed in a routing control device of a software defined network and comprising the steps of: ([0002]-[0004], and [0015], discloses software defined networking architectures allowing matching rules to be computed and installed form a logically centralized controller using the OpenFlow protocol. Figure 3 and [0056]-[0057], discloses a centralized server (i.e. routing control device) in an SDN architecture)
receiving a first node packet originating from a first node of the software defined network, the first node packet forming part of an ARP, Address Resolution Protocol, exchange between an ARP requester and an ARP responder,  ([0021], discloses when an ARP request (i.e. part of ARP exchange between ARP requester and responder) for resolving the destination MAC address is transmitted by the source (i.e. first node), it is intercepted by the network controller (i.e. receiving a first node packet))
the first node packet comprising a request for network properties, ([0021], discloses an ARP request for resolving the destination MAC address (i.e. network properties)) 
determining a network path through the software defined network between the first node and a second node based on the request for network properties, the network path being identified by a second address; ([0021], discloses the network controller, in response to this ARP request from the source, returns a response to the source device indicating that the address of the destination device is the shadow MAC address (i.e. second address) that the network controller assigned to the source-destination pair. [0071], discloses pre-installed paths using different shadow MAC address)
configuring all switches forming part of the network path, to route packets in accordance with the network path for packets comprising a destination address equal to the second address; ([0074], discloses the controller installs the appropriate route or the set of rules between the source device and destination device in the switches of the network infrastructure (i.e. configuring all switches) using the allocated shadow MAC address (step 440). This may involve generating and deploying to each of the switches one or more appropriate matching rules that match based on the shadow MAC address (i.e. second address) as the destination MAC address)
configuring an edge switch, being a switch closest to the ARP responder, to replace, for all packets having a destination address being equal to the second address, the destination address with an address of the ARP responder. ([0075], discloses The controller configures the destination device  (i.e. ARP responder) to 

Agarwal does not explicitly teach the request for network properties being encoded in a first address, being a source address, of the first node packet, changing a source address of a packet to the ARP requester to be the second address;
However, in a similar field of endeavor, Mahamuni discloses  in [0008], A method of using Ethernet MAC addresses translation scheme and encoding extra information is described herein. According to one embodiment, a process includes, maintaining a MAC (media access control) translation table (MAT) within a network element, the MAT table mapping a physical MAC address with a virtual MAC address for each of a plurality of clients of a local network, and performing layer-2 routing on network traffic with respect to each of the clients based on information stored within the MAT. [0018] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Agarwal to include the above limitations as suggested by Mahamuni, to allow for higher throughput, fast failover, and hot-spot reduction as indicated in [0019]-[0021] of Mahamuni

Agarwal/Mahamuni does not explicitly teach the network properties comprising any one or more of: bandwidth, latency, network slice and one or more service nodes to pass;

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Agarwal/Mahamuni to include the above limitations as suggested by Testicioglu, to provide high-performance packet optimization as indicated in [0001] of Testicioglu.


Regarding Claim 2, Agarwal/Mahamuni/Testicioglu discloses The method according to claim 1, wherein Agarwal further teaches all addresses are Medium Access Control, MAC, addresses. ([0019], discloses utilizing a Media Access Control (MAC) address indirection methodology)

Regarding Claim 3, Agarwal/Mahamuni/Testicioglu discloses The method according to claim 1, wherein Mahamuni further teaches the first node is the ARP responder, the second node is the ARP requester, and the first node packet is an ARP response, and in the step of changing the source address, the packet to the ARP requester is the first node packet. (Figure 1 and [0051]-[0052], discloses end station 120 sending an ARP request to end station 121, and receives a ARP reply from end station 121. End-station 121 receives this ARP request and generates an ARP reply 133, with its real MAC address MAC 1. As this ARP reply traverses through the Edge-switch-R 112, the Edge switch 112 intercepts the ARP reply packet, and allocates an entry in the MAT table 141, if one doesn't exist already for translating real MAC address MAC 1 of end-station 121. MAT switch 112 allocates a virtual MAC address (MAC_V1), and populates the entry in the MAT table 141 as shown in block 134. The MAC address is translated from real MAC address MAC1 to virtual MAC address MAC_V1 in the ARP reply packet shown in block 135 ) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 4, Agarwal/Mahamuni/Testicioglu discloses The method according to claim, wherein Mahamuni further teaches the first node is the ARP requester, the second node is the ARP responder, and the first node packet is an ARP request, and in the step of changing the source address, the packet to the ARP requester is an ARP response corresponding to the ARP request. (Figure 1 and [0051]-[0052], discloses end station 120 sending an ARP request to end station 121, and receives a ARP reply from end station 121. End-station 121 receives this ARP request and generates an ARP reply 133, with its real MAC address MAC 1. As this ARP reply traverses through the Edge-switch-R 112, the Edge switch 112 intercepts the ARP reply packet, and allocates an entry in the MAT table 141, if one doesn't exist already for translating real MAC address MAC 1 of end-station 121. MAT switch 112 

Regarding Claim 7, Agarwal teaches A routing control device for configuring a network path, the routing control device being configured to form part of a software defined network, the routing control device comprising: ([0002]-[0004], and [0015], discloses software defined networking architectures allowing matching rules to be computed and installed form a logically centralized controller using the OpenFlow protocol. Figure 3 and [0056]-[0057], discloses a centralized server (i.e. routing control device) in an SDN architecture)
a processor; and a memory storing instructions that, when executed by the processor, cause the routing control device to: (Figure 2, illustrates processing unit and memory)
receive a first node packet originating from a first node of the software defined network, the first node packet forming part of an ARP, Address Resolution Protocol, exchange between an ARP requester and an ARP responder,  ([0021], discloses when an ARP request (i.e. part of ARP exchange between ARP requester and responder) for resolving the destination MAC address is transmitted by the source (i.e. first node), it is intercepted by the network controller (i.e. receiving a first node packet))
the first node packet comprising a request for network properties, ([0021], discloses an ARP request for resolving the destination MAC address (i.e. network properties)) 
determinea network path through the software defined network between the first node and a second node based on the request for network properties, the network path being identified by a second address; ([0021], discloses the network controller, in response to this ARP request from the source, returns a response to the source device indicating that the address of the destination device is the shadow MAC address (i.e. second address) that the network controller assigned to the source-destination pair. [0071], discloses pre-installed paths using different shadow MAC address)
configure all switches forming part of the network path, to route packets in accordance with the network path for packets comprising a destination address equal to the second address; ([0074], discloses the controller installs the appropriate route or the set of rules between the source device and destination device in the switches of the network infrastructure (i.e. configuring all switches) using the allocated shadow MAC address (step 440). This may involve generating and deploying to each of the switches one or more appropriate matching rules that match based on the shadow MAC address (i.e. second address) as the destination MAC address)
configure an edge switch, being a switch closest to the ARP responder, to replace, for all packets having a destination address being equal to the second address, the destination address with an address of the ARP responder. ([0075], discloses The controller configures the destination device  (i.e. ARP responder) to 

Agarwal does not explicitly teach the request for network properties being encoded in a first address, being a source address, of the first node packet, change a source address of a packet to the ARP requester to be the second address;
However, in a similar field of endeavor, Mahamuni discloses in [0008], A method of using Ethernet MAC addresses translation scheme and encoding extra information is described herein. According to one embodiment, a process includes, maintaining a MAC (media access control) translation table (MAT) within a network element, the MAT table mapping a physical MAC address with a virtual MAC address for each of a plurality of clients of a local network, and performing layer-2 routing on network traffic with respect to each of the clients based on information stored within the MAT. [0018] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Agarwal to include the above limitations as suggested by Mahamuni, to allow for higher throughput, fast failover, and hot-spot reduction as indicated in [0019]-[0021] of Mahamuni

Agarwal/Mahamuni does not explicitly teach the network properties comprising any one or more of: bandwidth, latency, network slice and one or more service nodes to pass;

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Agarwal/Mahamuni to include the above limitations as suggested by Testicioglu, to provide high-performance packet optimization as indicated in [0001] of Testicioglu.

Claims 8-10 are rejected for having the same limitations as claims 2-4, except the claims are in device format.



Claim 16, 17,19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0201490 A1 to Mahamuni (hereinafter “Mahamuni”) in view of US 2015/0043335 A1 to Testicioglu et al. (hereinafter “Testicioglu”)

Regarding Claim 16, Mahamuni teaches A method for configuring a network path, the method being performed in an ARP, Address Resolution Protocol, responder of a software defined network and comprising the steps of: (Figure 1 and [0051]-[0052], illustrates MAC address translation scheme of an ARP procedure)
receiving a second node packet comprising an ARP request for the ARP responder, the second node packet originating from a second node and the second node packet forming part of an ARP exchange between an ARP requester and the ARP responder; ([0052], discloses The process starts at block 131, where an end-station 120 generates and broadcasts an ARP request (i.e. second node packet) asking for MAC address of end-station 121. This broadcast is flooded in the Layer-2 network as illustrated by block 132. End-station 121 (i.e. ARP responder) receives this ARP request and generates an ARP reply 133, with its real MAC address MAC 1)
determining desired network properties of a network path,; generating a first node packet comprising a request for the desired network properties, wherein the request is encoded in a first address, being a source address, of the first node packet; and transmitting the first node packet. ([0008], A method of using Ethernet MAC addresses translation scheme and encoding extra information is described herein. According to one embodiment, a process includes, maintaining a MAC (media access control) translation table (MAT) within a network element, the MAT 

Mahamuni does not explicitly teach the network properties comprising any one or more of: bandwidth, latency, network slice and one or more service nodes to pass;
However, in a similar field of endeavor, Testicioglu discloses in [0039], encoding of a source MAC address with configuration information to indicate that the first data packet needs to be scheduled by QoS engine.  [0041], discloses configuration information can include for example, a link identification, a link rate for the identified link, an identification of a service class, a priority associated with the service class, a service class rate, an identification of a sub-class, and a priority associated with the sub-class. [0055], further discloses link rate information to be indicative of a bandwidth of a particular communication link between two endpoints.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Mahamuni to include the above limitations as suggested by Testicioglu, to provide high-performance packet optimization as indicated in [0001] of Testicioglu.


Regarding Claim 17, Mahamuni/Testicioglu teaches The method according to claim 16, wherein Mahamuni the second node is the ARP requester. (Figure 1 and [0051]-[0052], discloses end station 120 (second node) sending an ARP request (i.e. second node packet))

Regarding Claim 19, Mahamuni teaches An ARP, Address Resolution Protocol, responder for configuring a network path, the ARP responder being configured to form part of a software defined network, the ARP responder comprising: (Figure 1 and [0051]-[0052], illustrates MAC address translation scheme of an ARP procedure between end stations and associated edge switches for sending and receiving ARP messages)
a processor; and a memory storing instructions that, when executed by the processor cause the ARP responder to: (Figure 2, illustrates packet processing logic)
receive a second node packet comprising an ARP request for the ARP responder, the second node packet originating from a second node and the second node packet forming part of an ARP exchange between an ARP requester and the ARP responder; ([0052], discloses the process starts at block 131, where an end-station 120 generates and broadcasts an ARP request (i.e. second node packet) asking for MAC address of end-station 121. This broadcast is flooded in the Layer-2 network as illustrated by block 132. End-station 121, via Edge switch-R, receives this ARP request and generates an ARP reply 133, with its real MAC address MAC 1)
determine desired network properties of a network path; generating a first node packet comprising a request for the desired network properties, wherein the request is encoded in a first address, being a source address, of the first node packet; and transmit the first node packet. ([0008], A method of using Ethernet MAC addresses translation scheme and encoding extra information is described herein. According to one embodiment, a process includes, maintaining a MAC (media access control) translation table (MAT) within a network element, the MAT table mapping a physical MAC address with a virtual MAC address for each of a plurality of clients of a local network, and performing layer-2 routing on network traffic with respect to each of the clients based on information stored within the MAT. [0018] and [0027]-[0031], further discloses  virtual MAC addresses enabling additional encoding of information such as Layer-2 Class of Service (COS) (i.e. network properties) in the virtual MAC address.  The layer-2 switch/router is configured to 1. Classifying traffic received from directly attached end-stations and from rest of the Layer-2 network. 2. Maintaining a MAC-address translation table consisting of Physical or Real MAC addresses and virtual MAC addresses. 3. Intercepting ARP packets and replacing MAC address entries in the ARP packets. 4. Intercepting other Layer-2 packets traveling in local-to-remote network direction, and translating the source MAC address to a Virtual MAC address. 5. Intercepting other Layer-2 packets traveling in remote-to-local network direction, and translating the destination MAC address to a real physical MAC address. 6. Encoding additional information such as Class of Service in the Virtual MAC address, and using the encoded information to perform traffic management functionalities. 7. Performing normal Layer-2 switching functions, such as learning the MAC addresses, Ethernet frame forwarding, multicast, and broadcast handling)

Mahamuni does not explicitly teach the network properties comprising any one or more of: bandwidth, latency, network slice and one or more service nodes to pass;
However, in a similar field of endeavor, Testicioglu discloses in [0039], encoding of a source MAC address with configuration information to indicate that the first data packet needs to be scheduled by QoS engine.  [0041], discloses configuration information can include for example, a link identification, a link rate for the identified link, an identification of a service class, a priority associated with the service class, a service class rate, an identification of a sub-class, and a priority associated with the sub-class. [0055], further discloses link rate information to be indicative of a bandwidth of a particular communication link between two endpoints.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Mahamuni to include the above limitations as suggested by Testicioglu, to provide high-performance packet optimization as indicated in [0001] of Testicioglu.
Claim 20 is rejected for having the same limitations as claim 17, except the claim is in device format.


Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477